                          Case 2:17-cv-08220-DMG-SK Document 94 Filed 03/10/20 Page 1 of 4 Page ID #:2367



                                      1   JASON F. MEYER (SBN: 190800)
                                          jmeyer@grsm.com
                                      2   J. TODD KONOLD (SBN: 222616)
                                          tkonold@grsm.com
                                      3   LISA G. TAYLOR (SBN: 156381)
                                          ltaylor@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          101 W. Broadway, Suite 2000
                                      5   San Diego, CA 92101
                                          Telephone: (619) 230-7767
                                      6   Facsimile: (619) 696-7124
                                      7   Attorneys for Defendant
                                          CRITES SEED, INC.
                                      8
                                      9                          UNITED STATES DISTRICT COURT
                                     10                         CENTRAL DISTRICT OF CALIFORNIA
                                     11   Agricola Cuyuma SA; Corporacion             )    CASE NO. 2:17-cv-8220-DMG (SKx)
Gordon Rees Scully Mansukhani, LLP




                                          Agricola Vinasol SAC;                       )
                                     12                                               )    DEFENDANT CRITES SEED,
   101 W. Broadway, Suite 2000




                                                                       Plaintiff,     )    INC.’S PROPOSED VOIR DIRE
       San Diego, CA 92101




                                     13                                               )    QUESTIONS
                                                vs.                                   )
                                     14                                               )    Complaint Served: December 21, 2017
                                          Corona Seeds, Inc., et al.                  )    Trial Date: April 28, 2020
                                     15                                               )
                                                                       Defendants.    )    Judge: Hon. Dolly M. Gee
                                     16                                               )    Magistrate: Hon. Louise LaMothe
                                                                                      )
                                     17                                               )
                                     18         Defendant Crites Seed, Inc. (hereinafter “Crites”) submits the following
                                     19   proposed voir dire questions, to be asked by the Court in the captioned matter:
                                     20   Additional Background Questions:
                                     21      1. What is the highest level of education you have completed?
                                     22               a. What area of study/major?
                                     23               b. What degrees/licenses do you have?
                                     24      2. What is your employment status?
                                     25      3. What is your current (or most recent) occupation?
                                     26               a. Who is your employer?
                                     27               b. Length of employment?
                                     28               c. What were your past jobs?
                                                                                     -1-
                                                 DEFENDANT CRITES SEED, INC.’S PROPOSED VOIR DIRE QUESTIONS
                          Case 2:17-cv-08220-DMG-SK Document 94 Filed 03/10/20 Page 2 of 4 Page ID #:2368



                                      1   4. Have you, a family member, or someone close to you, ever had any training
                                      2      or worked in/with:
                                      3         a. Farming
                                      4            i.     What kind of farm?
                                      5            ii.    What was raised/grown/harvested?
                                      6            iii.   Where was the farm located?
                                      7            iv.    What kind[s] of customers purchased the farm’s products?
                                      8         b. Non-farm agricultural enterprises (seed research and development,
                                      9            soil research and development, pesticide/fungicide research and
                                     10            development, etc.)
                                     11         c. The USDA, any state department of agriculture, or any state or local
Gordon Rees Scully Mansukhani, LLP




                                     12            agency involved in the regulation of farming, food, or food production
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         d. Commodity purchasing
                                     14            i.     What kinds of commodities?
                                     15            ii.    What entity was doing the purchasing?
                                     16         e. Import/export enterprises
                                     17            i.     What was imported/exported?
                                     18            ii.    What parts of the world were involved in the imports/exports?
                                     19         f. South American agricultural enterprises
                                     20         g. Transportation of perishable goods by ocean, by rail, by air, or by any
                                     21            other means
                                     22      If yes to any of the above: Who is the person? What is your relationship?
                                     23      What type of work do they do?
                                     24   5. What is your marital status?
                                     25         a. What does your spouse do for a living? Employer?
                                     26   6. Have you ever had any prior jury service?
                                     27         a. If yes, civil or criminal? How many times? Have you ever been the
                                     28            foreperson?
                                                                               -2-
                                             DEFENDANT CRITES SEED, INC.’S PROPOSED VOIR DIRE QUESTIONS
                          Case 2:17-cv-08220-DMG-SK Document 94 Filed 03/10/20 Page 3 of 4 Page ID #:2369



                                      1        7. Do you have children?
                                      2              a. How many? Ages? Occupation/employer?
                                      3   B.      Prior Experience as a Party
                                      4        1. Has anyone sued someone?
                                      5              a. If so, what did the lawsuit involve? Outcome?
                                      6        2. Has anyone been sued?
                                      7              a. If so, what did the lawsuit involve? Outcome?
                                      8        3. Has anyone made any type of claim as a result of a financial loss?
                                      9   Dated: March 10, 2020                  GORDON REES SCULLY
                                                                                 MANSUKHANI, LLP
                                     10
                                     11                                          By: s/J. Todd Konold
Gordon Rees Scully Mansukhani, LLP




                                     12                                              Jason F. Meyer
   101 W. Broadway, Suite 2000




                                                                                     J. Todd Konold
       San Diego, CA 92101




                                     13                                              Lisa G. Taylor
                                     14                                              Attorneys for Defendant,
                                                                                     CRITES SEED, INC.
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                    -3-
                                                   DEFENDANT CRITES SEED, INC.’S PROPOSED VOIR DIRE QUESTIONS
     Case 2:17-cv-08220-DMG-SK Document 94 Filed 03/10/20 Page 4 of 4 Page ID #:2370



                                  CERTIFICATE OF SERVICE
 1
                  I am a resident of the State of California, over the age of eighteen years, and
 2
      not a party to the within action. My business address is: Gordon Rees Scully
 3
      Mansukhani, LLP, 101 W. Broadway, Suite 2000, San Diego, CA 92101, my electronic
 4
      mail address is wdoolittle@grsm.com. On March 10, 2020, I served the foregoing
 5
      document(s) as follows:
 6
                  DEFENDANT CRITES SEED, INC.’S PROPOSED VOIR DIRE
 7                QUESTIONS
 8
       BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM
         which automatically generates a Notice of Electronic Filing at the time said
 9       document is filed to all CM/ECF Users who have appeared in this case.
         Service with this NEF constitutes service pursuant to FRCP 5(b)(E).
10
11
            I declare under penalty of perjury under the laws of the United States of America
12
      that I am employed in the office of a member of the Bar of this Court at whose direction
13
      the service was made.
14
            Executed on March 10, 2020, at San Diego, California.
15
16
                                                   Woody Doolittle
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -4-
                DEFENDANT CRITES SEED, INC.’S PROPOSED VOIR DIRE QUESTIONS
